Citation Nr: 1509995	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond December 11, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma. 

In June 2011 and February 2013, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served on active duty from December 29, 1988, to December 11, 1992; it is neither claimed nor shown that he had additional active duty service after that date.  

2. The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits ended on December 11, 2002.  

3. The Veteran filed for an extension of his Chapter 30 delimiting date on March 25, 2010.  

4. It has not been shown that the Veteran was prevented from initiating or completing an educational program during his basic Chapter 30 delimiting period due to his own physical or mental disability.
CONCLUSION OF LAW

An extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond December 11, 2002, is not warranted.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein, as the above-captioned claim is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004); Sims v. Nicholson, 19 Vet. App. 453 (2006).  The applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Nonetheless, the Board notes that the Veteran was provided with a copy of the April 2010 decision denying the benefit claimed.  A statement of the case issued in June 2010 that responded to the arguments and assertions voiced in the Veteran's notice of disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.  In accordance with the June 2011 Board remand, the Veteran was afforded a VA examination to determine whether he had a physical or mental disability that prevented him from initiating or completing a program of education at any point since his discharge from military service.  In accordance with the February 2013 remand, the Veteran's paper compensation and pension claims file was uploaded into VBMS for review in connection with his claim for Chapter 30 education benefits.  The case was most recently adjudicated in the May 2013 supplemental statement of the case.

The Veteran is seeking an extension of the delimiting date beyond December 11, 2002, for educational assistance benefits under Chapter 30, Title 38, United States Code.  He contends that he is entitled to an extension of his Chapter 30 delimiting date of December 11, 2002, based upon physical and mental disability that he claims prevented him from initiating to completing a program of education and use of his Chapter 30 benefits.  

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. § 3001 (West 2014). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2014).

Based upon the Veteran's sole period of active service, his basic period of eligibility for receiving Chapter 30 educational benefits ended on December 11, 2002.  The file does not indicate that the Veteran's last discharge or release was from a shorter period of active duty.  The file also does not indicate that the Veteran's active duty was shorted due to: discharge because of a service-connected disability, a medical condition that preexisted such service and that VA determines is not service connected, hardship, or was involuntary for the convenience of the government.  To the extent that the Veteran is claiming entitlement due to "hardship," the Board notes that the evidence does not suggest that the Veteran's period of service was shortened due to hardship.  Therefore, applying the ten year from discharge delimiting date rule, a delimiting date of December 11, 2002, is appropriate in this case.  See 38 C.F.R. 21.7050(a).  In order for the Veteran to receive MGIB benefits, an extension of his delimiting date is necessary.

VA shall grant an extension of the applicable delimiting period provided that a veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  Medical evidence must clearly establish that such a program of education was medically infeasible.  Id.

Extension requests are subject to timeliness restrictions.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  An extension may also be granted when a claimant establishes good cause for an untimely request.  38 C.F.R. § 21.1033(e).

VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).

The Veteran's request for an extension is deemed to have been received in March 2010 when he requested consideration for educational benefits from the Muskogee RO.  As the Veteran's delimiting date was December 11, 2002, this request was received over 6 years after the one year deadline for requesting an extension, and his claim for an extension was not timely.

Even if his application were found to be timely, the Board finds that the Veteran's circumstances were not such that an extension could be granted.  Under 38 C.F.R. § 21.7051, an extension of the delimiting date may be granted if the Veteran was prevented from initiating or completing the chosen program during the original period due to physical or mental disability.  The evidence does not indicate that the Veteran was prevented from using his educational benefits due to any physical or mental disability.  

In that regard, VA treatment records dating from 1997 through November 2004 show complaints of left inguinal and left groin/testicular pain in July 1999.  Diagnostic assessments included epididymitis, history of abdominal stab wound, and left inguinal hernia repair for which he was prescribed antibiotics, Motrin, and bed rest for 72 hours.  In October 2004, he complained of an increase in number of headaches accompanied by feelings of nausea and fatigue since 1 month prior.  He denied taking any medication for such complaints and stated that such complaints were relieved by lying down.  He requested a work excuse for that day.  Diagnostic impression was a headache for which he was prescribed Tylenol 650 milligrams.  Later in October 2004, the Veteran was diagnosed with poorly controlled hypertension for which he was prescribed medication, headaches probably due to poorly controlled hypertension verses atypical vascular disease, and nicotine abuse.  He was given a note to remain off of work for the next 48 hours.  

Following a VA Gulf War Guidelines VA examination in December 2004, the examiner diagnosed Gulf War Syndrome not found; chronic fatigue associated with insomnia; muscle and joint pain with normal examination other than bilateral pes anserine bursitis; muscle tension headaches; nausea; hypertension, stable; hernia repair without residuals; and liver damage status post stab wound to abdomen, well healed without sequelae.  Occupationally, the Veteran was working as a mechanic and he had taken sick leave on two occasions for 2 days each because of nausea in the past 12 months.  

In September 2011, the Veteran was afforded a VA examination to determine whether his physical or mental disability prevented him from initiating or completing a program of education at any time since December 1992.  Following a review of the record and examination of the Veteran, the examiner diagnosed hypertension, stab wound to abdomen, chronic fatigue with insomnia, and gastroesophageal reflux disease.  She noted that the Veteran's occupational history since his discharge from active service in 1992 included working in custodial care for a local school district from 1992 to 1997, and for the Department of Defense doing maintenance from 1997 to 2008, which he reportedly resigned due to illness of chronic fatigue syndrome.  She opined that the Veteran's disabilities less likely as not prevented him from initiating or completing a program of education at any point since his discharge from active service in 1992.  She reasoned that the Veteran worked a full-time job from 1992 to 2008, and there is no evidence available that indicates that he was not able to apply for, enroll in, or attend an educational program.  

Subsequent VA treatment records and examination reports associated with the Veteran's claims file do not show that he was not able to apply for, enroll in, or attend an educational program at any time since his discharge from military service.

On review, it appears that the Veteran had the opportunity to choose to use his Chapter 30 benefits during any period prior to December 11, 2002, but he made a decision to instead pursue other career opportunities, specifically employment with a local school district where he was employed from 1992 to 1997, and the Department of Defense where he worked from 1997 to 2008.  Accordingly, the Board finds that the Veteran does not meet the requirement of physical or mental disability which prevented from initiating or completing his educational program and, therefore, his request for an extension of the delimiting date must be denied.  See 38 C.F.R. § 21.7051.

While the Board recognizes the Veteran's claim that a mental and physical disability prevented him from initiating or completing his chosen program of education within the applicable eligibility period, there is no medical evidence to establish that fact.  The regulation requires that it be clearly established by medial evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2014).  The evidence in this case weighs against any such finding. 

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Unfortunately, the law does not permit an extended delimiting date in the circumstances described by the Veteran.  Accordingly, the claim for extension must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond December 11, 2002, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


